Citation Nr: 1506047	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-25 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back condition.
 
2.  Entitlement to service connection for a low back condition.
 
3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for peptic ulcer disease. 
 
4.  Entitlement to service connection for peptic ulcer disease.
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
A. Barner, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from May 1965 to May 1967.
 
This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.
 
The Veteran testified before the undersigned at a Travel Board hearing in October 2014, and a hearing transcript has been associated with the record.
 
The issues of entitlement to service connection for a low back condition and for peptic ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  In a September 2007 decision, the Board declined to reopen claims of entitlement to service connection for a low back condition and peptic ulcer disease; the decision was not reconsidered or appealed to the United States Court of Appeals for Veterans Claims.
 
2.  Evidence received since the September 2007 decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back condition and, raises a reasonable possibility of substantiating the claim.
 
3.  Evidence received since the September 2007 decision, by itself or when considered with evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of service connection for peptic ulcer disease and, raises a reasonable possibility of substantiating the claim.
 
 
CONCLUSIONS OF LAW
 
1.  The September 2007 Board decision declining to reopening claims of entitlement to service connection for a low back disability and peptic ulcer disease is final.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. §  20.1100(b) (2014).
 
2.  Evidence received since the September 2007 Board decision is new and material, and the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§  5108, 7104 (West 2014); 38 C.F.R. § 3.156(a) (2014).
 
3.  Evidence received since the September 2007 Board decision is new and material, and the claim of service connection for peptic ulcer disease is reopened.  38 U.S.C.A. §§  5108, 7104; 38 C.F.R. § 3.156(a).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
New and Material Evidence
 
In light of the determination to reopen the claims addressed herein, no further discussion of compliance with VA's duty to notify and assist is necessary at this time.
 
In a September 2007 decision the Board declined to reopen claims of entitlement to service connection for a low back condition and for peptic ulcer disease, finding that there was not new and material evidence regarding whether the claimed disabilities were evident in service or compensably disabling within one year after discharge from active duty.  As a general rule, a decision by the Board is final unless the Chairman of the Board orders reconsideration of the decision.  See 38 U.S.C.A. § 7103(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).  The Chairman of the Board has not ordered reconsideration of this decision, nor was the decision appealed to the Court.  38 U.S.C.A. §§ 7103, 7252 (West 2014); 38 C.F.R. § 20.1100 (2014).  Thus, the September 2007 Board decision is final. 
 
After reviewing all of the evidence of record available at the time of the September 2007 Board decision, in light of the evidence submitted since that decision, the Board finds that the new evidence raises a reasonable possibility of substantiating the appellant's claim of entitlement to service connection for a low back condition and for peptic ulcer disease.  Specifically, the evidence includes a June 2010 VA examination showing the presence of peptic ulcer disease based on the appellant's history of pertinent symptoms since service separation, and October 2014 hearing testimony that a doctor has related the Veteran's low back disorder and peptic ulcer disease to service, which for the purpose of reopening only is presumed credible.  Accordingly, the claims are reopened.
 
 
ORDER
 
The claim of entitlement to service connection for a low back condition is reopened.
 
The claim of entitlement to service connection for peptic ulcer disease is reopened.
 
 
REMAND
 
The Veteran contends that he is entitled to service connection for a low back condition and for peptic ulcer disease.  
 
At his October 2014 hearing he identified treatment records which appear to be missing from the current record.  Specifically, he testified that he received treatment for his low back at VA facilities in 1969 in Jamaica Plains, Massachusetts, and in 1967 in Richmond, Virginia.  He also reported that he had been treated in sick call in the Dominican Republic and also in Fort Bragg, North Carolina for his peptic ulcers, as well as later at the VA medical facility in Jamaica Plains.  The Veteran also testified that a doctor informed him his peptic ulcer disease and his low back condition were related to service.  As such, these records should be sought on remand. 
 
Finally, in light of the medical evidence of a current low back disorder and peptic ulcer disease, in combination with the Veteran's assertions of suffering a low back injury in service while playing football, and inservice treatment for ulcers, the Board finds that a VA examination is necessary to determine the nature and etiology of his low back condition and peptic ulcer disease.  Specifically, a physician examiner is to opine as to whether it is at least as likely as not that the Veteran's low back condition and peptic ulcer disease are related to service.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  Take appropriate action to associate with the record (1) any outstanding service sick call treatment records while serving in the Dominican Republic; (2) any outstanding service treatment records from Fort Bragg, North Carolina; (3) any outstanding VA treatment records from Jamaica Plains, Massachusetts in 1969 and Richmond, Virginia in 1967, and (4) any private doctor's opinion relating the Veteran's low back condition and peptic ulcer disease to service.  
 
If any such records cannot be located specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that VA was unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination to determine the etiology of any diagnosed low back and/or peptic ulcer disorder.  The examination is to be conducted by a physician.  Provide the physician access to the electronic record, to include Virtual VA and VBMS data bases.  The physician examiner must report that the electronic record has been reviewed. 
 
Following any necessary testing, the physician examiner must opine as to:
 
(1) whether it is at least as likely as not that any currently diagnosed low back disorder is related to service, and
 
(2) whether it is at least as likely as not that peptic ulcer disease is related to service.  
 
The physician examiner must further address the etiology of any diagnosed low back and peptic ulcer disorder.  The examiner should discuss the Veteran's reports of low back injury while playing football in service, and continued symptoms and treatment since service.  
 
A complete and adequate rationale is required for any and all opinions expressed.  If the physician examiner determines that the requested opinions cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.
 
3.  The Veteran must be given adequate notice of the date and place of all scheduled examinations.  In the event that the examination is missed, associate with the record a copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination.  The Veteran is hereby advised that any failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).

4.  After any requested examination has been completed, review the examination report to ensure complete compliance with the directives of this remand.  The examination report should be returned to the examiner if there is any deficiency.

5.  After completion of the above, readjudicate the claims.  If any issue remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 

369 (1999).  This particularly includes submitting medical opinion evidence linking the claimed disorders to his military service.
 
 
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


